
	
		II
		112th CONGRESS
		1st Session
		S. 606
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Casey (for himself,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Isakson, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  improve the priority review voucher incentive program relating to tropical and
		  rare pediatric diseases.
	
	
		1.Short
			 title; references
			(a)Short
			 titleThis Act may be cited
			 as the Creating Hope Act of
			 2011.
			(b)ReferencesWherever
			 in this Act an amendment is expressed in terms of an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			2.Improvement of
			 the tropical disease voucher program
			(a)HeadingThe
			 heading of section 524 (21 U.S.C. 360n) is amended to read as follows:
			 Priority review to encourage
			 innovative treatments for tropical diseases and rare pediatric
			 diseases.
			(b)DefinitionsSection
			 524(a) (21 U.S.C. 360n(a)) is amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (6) and (7), respectively;
				(2)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
				(3)by inserting
			 after In this section:, the following:
					
						(1)Innovative
				treatmentThe term innovative treatment
				means—
							(A)a human drug that
				is the subject of an application submitted under section 505(b)(1), if that
				drug contains no active ingredient (including any ester or salt of the active
				ingredient) that has been previously approved in any other application under
				section 505(b)(1), 505(b)(2), or 505(j) or section 351 of the Public Health
				Service Act; or
							(B)a biological
				product that is the subject of an application submitted under section 351(a) of
				the Public Health Service Act, if that biological product—
								(i)does not have the
				same structure as a biological product that has been previously licensed in any
				other application under subsection (a) or (k) of section 351 of the Public
				Health Service Act or approved under section 505 of this Act; and
								(ii)is not
				biosimilar, within the meaning of section 351(i) of the Public Health Service
				Act, to a biological product that has been previously licensed in any other
				application under subsection (a) or (k) of section 351 of the Public Health
				Service Act or approved under section 505 of this
				Act.
								;
				(4)in paragraph (3),
			 as so redesignated, by inserting or rare pediatric disease product
			 application after tropical disease product application
			 each place that phrase appears;
				(5)by inserting
			 after paragraph (3) the following:
					
						(4)Rare pediatric
				diseaseThe term rare pediatric disease means a
				disease that meets each of the following criteria:
							(A)The disease is
				recognized in the medical community as affecting a pediatric population.
							(B)The disease is a
				rare disease or condition, within the meaning of section 526.
							(5)Rare pediatric
				disease product applicationThe term rare pediatric disease
				product application means a human drug application, as defined in
				section 735(1)—
							(A)for prevention or
				treatment of a rare pediatric disease;
							(B)that the
				Secretary deems eligible for priority review;
							(C)that is for an
				innovative treatment;
							(D)that relies on
				clinical data derived from studies examining a pediatric population and dosages
				of the drug intended for that population; and
							(E)that does not
				seek approval for an adult indication in the original rare pediatric disease
				product
				application.
							;
				(6)in paragraph (6),
			 as so redesignated—
					(A)by redesignating
			 subparagraph (Q) as subparagraph (R); and
					(B)by inserting
			 after subparagraph (P) the following:
						
							(Q)Chagas
				Disease.
							;
				and
					(7)by amending
			 paragraph (7), as so redesignated, to read as follows:
					
						(7)Tropical
				disease product applicationThe term tropical disease
				product application means a human drug application, as defined in
				section 735(1)—
							(A)for prevention or
				treatment of a tropical disease;
							(B)that the
				Secretary deems eligible for priority review;
							(C)that is for an
				innovative treatment; and
							(D)that the sponsor
				affirms in the application is for a drug that has not been approved for
				commercial marketing for any tropical disease indication by a government
				authority outside of the United States for more than 24 months before the
				tropical disease product application is
				submitted.
							.
				(c)Rules regarding
			 use and transfer of priority review vouchersSection 524(b) (21
			 U.S.C. 360n(b)) is amended—
				(1)in paragraph (1),
			 by inserting or rare pediatric disease product application after
			 tropical disease product application each place that phrase
			 appears;
				(2)by amending
			 paragraph (2) to read as follows:
					
						(2)Transferability
							(A)In
				generalThe sponsor of a tropical disease product application or
				rare pediatric disease product application that receives a priority review
				voucher under this section may transfer (including by sale) the entitlement to
				such voucher. There is no limit on the number of times a priority review
				voucher may be transferred before such voucher is used.
							(B)Conditions of
				transferIf a sponsor transfers a priority review voucher after
				such sponsor has provided notification to the Secretary under paragraph (4)(A)
				of the intent of such sponsor to use the voucher, the transfer shall be subject
				to the provisions of subparagraphs (B) and (C) of paragraph (4).
							(C)Notification of
				transferThe person to whom a voucher is transferred under
				paragraph (4)(B)(i) shall notify the Secretary of such change in ownership of
				the voucher not later than 30 days after such
				transfer.
							;
				(3)by amending
			 paragraph (3) to read as follows:
					
						(3)Limitation for
				prior applications
							(A)Tropical
				disease product applicationsA sponsor of a tropical disease
				product application may not receive a priority review voucher under this
				section if the tropical disease product application was submitted to the
				Secretary prior to September 27, 2007.
							(B)Rare pediatric
				disease product applicationsA sponsor of a rare pediatric
				disease product application may not receive a priority review voucher under
				this section if the rare pediatric disease product application was submitted to
				the Secretary prior to the date that is 90 days after the date of enactment of
				the Creating Hope Act of
				2011.
							;
				and
				(4)by amending
			 paragraph (4) to read as follows:
					
						(4)Notification
							(A)TimingAt
				least 90 days before the date on which a human drug application for which the
				sponsor intends to use a priority review voucher is submitted, the sponsor of
				such human drug application shall notify the Secretary of the intent of such
				sponsor to submit the human drug application.
							(B)Transfer of
				voucher after notification
								(i)In
				generalThe sponsor of a human drug application that provides
				notification of the intent of such sponsor to use the voucher for the human
				drug application may transfer the voucher within 1 year after such notification
				is provided, if such sponsor has not yet submitted the human drug application
				described in the notification.
								(ii)ExceptionThe
				person to whom a voucher is transferred under clause (i) (referred to in this
				paragraph as the transferee) shall give notification of the intent
				of such transferee to use the voucher in accordance with this subsection,
				unless—
									(I)the transferee
				uses the voucher for a human drug application including the same indications as
				the human drug application described in the transferor’s notification;
				and
									(II)the transferee
				notifies the Secretary within 30 days of the transfer of the intent of such
				transferee to use the voucher for such purpose.
									(iii)Internal
				transferIf the sponsor transfers a voucher internally for use
				with a drug application including one or more indications that were not
				included in the drug application that was the subject of the notification of
				such sponsor, the sponsor shall notify the Secretary of the transfer in
				accordance with this subsection.
								(C)Fee due upon
				notification; credit for transferred voucher
								(i)Due upon
				notificationThe notification under this subsection shall be a
				legally binding commitment to pay for the user fee to be assessed in accordance
				with this section. Such fee shall be payable by the sponsor upon the submission
				by such sponsor of such notification.
								(ii)CreditIf
				a sponsor pays a user fee upon providing notification of the intent of such
				sponsor to use a priority review voucher, but later transfers the voucher for
				which such sponsor gave notification, the Secretary shall credit the user fees
				paid to the next human drug application for which a sponsor provides
				notification of the intent of such sponsor to use the same transferred
				voucher.
								(iii)Difference in
				feeThe Secretary may require a sponsor using a transferred
				voucher to pay the difference between the credit associated with the
				transferred voucher and the user fee prevailing at the time the sponsor submits
				notification of the intent of such sponsor to use the transferred voucher. This
				provision does not apply in cases where a transferee is exempted from
				submitting notification under this
				paragraph.
								.
				(d)PaymentSection
			 524(c)(4) (21 U.S.C. 360n(c)(4)) is amended—
				(1)in subparagraph
			 (A), by striking submission of a human drug application under section
			 505(b)(1) or section 351 of the Public Health Services Act for which the
			 priority review voucher is used. and inserting notification by a
			 sponsor of the intent of such sponsor to use the voucher, as specified in
			 subsection (b)(4)(A). All other user fees associated with the human drug
			 application shall be due as required by the Secretary or under applicable
			 law.; and
				(2)in subparagraph
			 (C), by striking the period at the end and inserting , except as
			 specified in subsection (b)(4)(C)..
				(e)Designation
			 process; product implementation requirementSection 524 (21
			 U.S.C. 360n) is amended by adding at the end the following new
			 subsections:
				
					(e)Designation
				process
						(1)Designation of
				rare pediatric diseases
							(A)In
				generalUpon the request of the manufacturer or the sponsor of a
				new drug, the Secretary may designate that the new drug is for a rare pediatric
				disease. Such a request for designation, if sought, shall be made when
				requesting designation of orphan disease status under section 526 or fast-track
				designation under section 506. Requesting designation of rare pediatric disease
				status under this paragraph is not a prerequisite to receiving a priority
				review voucher.
							(B)Determination
				by SecretaryNot later than 60 days after a request is submitted
				under subparagraph (A), the Secretary shall determine whether the disease or
				condition that is the subject of such request is a rare pediatric
				disease.
							(2)Designation of
				innovative treatments
							(A)In
				generalUpon the request of the manufacturer or the sponsor of a
				new drug, the Secretary may designate that a new drug is an innovative
				treatment. Such a request for designation, if sought, shall be made when
				requesting fast-track designation under section 506. Requesting designation
				that a new drug is an innovative treatment is not a prerequisite to receiving a
				priority review voucher.
							(B)Determination
				by SecretaryNot later than 60 days after a request is submitted
				under subparagraph (A), the Secretary shall determine whether the new drug that
				is the subject of such request is an innovative treatment.
							(f)Product
				implementation for rare pediatric disease products
						(1)In
				generalThe Secretary shall deem a rare pediatric disease product
				application incomplete if such application does not contain a description of
				the plan of the sponsor of such application to market the product in the United
				States.
						(2)Good faith
				intent to market
							(A)Good faith
				intentThe Secretary may refuse to issue a priority review
				voucher upon the approval of a rare pediatric disease product application if
				the Secretary finds that the sponsor of such application lacks a good faith
				intention to market the product in the United States. The Secretary may
				consider any fact relevant to this determination, including the history of such
				sponsor of producing rare pediatric disease products for which such sponsor
				received a priority review voucher, orphan drugs for which the sponsor received
				exclusivity under section 527, or pediatric drugs for which the sponsor
				received an additional 6 months of exclusivity under section 505A.
							(B)PresumptionThe
				sponsor may establish a presumption of good faith by demonstrating that such
				sponsor has allocated sufficient resources or otherwise arranged for the
				production (by the sponsor or by another manufacturer) of the rare pediatric
				disease product in a manner sufficient to meet the expected demand for the
				product during the 5-year period following approval of the application.
							(C)GuidanceIf
				the Secretary requires sponsors seeking a priority review voucher to
				demonstrate a good faith intent to market the rare pediatric disease product in
				the United States, the Secretary shall first issue a guidance document setting
				forth the required evidentiary support necessary to demonstrate such a good
				faith intent.
							(3)Postapproval
				production report
							(A)Report
				requiredThe sponsor of an approved rare pediatric disease
				product shall submit a report to the Secretary not later than 5 years after the
				approval of the applicable rare pediatric disease product application. Such
				report shall provide the following information, with respect to each of the
				first 4 years after approval of such product:
								(i)The estimated
				population in the United States suffering from the rare pediatric
				disease.
								(ii)The estimated
				demand in the United States for such rare pediatric disease product.
								(iii)The actual
				amount of such rare pediatric disease product distributed in the United
				States.
								(B)Publication
				upon failure to demonstrate good faith effort to marketThe
				Secretary may publish the results of a report submitted under subparagraph (A)
				in the Federal Register if the Secretary finds that the sponsor that submitted
				such report has not made a good faith effort to meet the demand in the United
				States for the product that is the subject of such report during each of the
				first 4 years after approval of such product.
							(g)Production
				report for tropical disease products
						(1)Report
				requiredThe sponsor of an approved tropical disease product
				shall submit a report to the Secretary not later than 5 years after the
				approval of the applicable rare tropical disease product application. Such
				report shall provide the following information, with respect to each of the
				first 4 years after approval of such product:
							(A)The estimated
				global population suffering from the tropical disease.
							(B)The estimated
				global demand for such tropical disease product.
							(C)The actual amount
				of such tropical disease product distributed globally.
							(2)Publication
				upon failure to demonstrate good faith effort to marketThe
				Secretary may publish the results of a report submitted under paragraph (1) in
				the Federal Register if the Secretary finds that the sponsor that submitted
				such report has not made a good faith effort to meet the global demand for the
				product that is the subject of such report during each of the first 4 years
				after approval of such product.
						(h)Notice of
				issuance and use of voucherThe Secretary shall publish a notice
				in the Federal Register and on the Web site of the Food and Drug Administration
				not later than 30 days after the occurrence of each of the following:
						(1)The Secretary
				issues a priority review voucher under this section.
						(2)A sponsor submits
				a human drug application for which such sponsor uses a priority review
				voucher.
						(i)Eligibility for
				other programsA sponsor who seeks a priority review voucher
				under this section may participate in any other incentive program, including
				the programs the Secretary has implemented under this Act, if the sponsor meets
				the applicable criteria of such other incentive program.
					(j)Relation to
				other provisionsThis provisions of this section shall
				supplement, not supplant, any other provisions of this Act or the Public Health
				Service Act that encourage the development of drugs for tropical diseases and
				rare pediatric
				diseases.
					.
			(f)Conforming
			 amendmentSection 740(b) of the Agricultural, Rural Development,
			 Food and Drug Administration, and Related Agencies Appropriations Act, 2010 (21
			 U.S.C. 360aa note) is amended by striking (a)(3) each place such
			 term appears and inserting (a)(6).
			3.Effective
			 dateThis Act (and the
			 amendments made by this Act) shall take effect on the date that is 90 days
			 after the date of enactment of this Act.
		
